The judgment of the court (King, J. absent,) was pronounced by
Eustis, C. J.
This is an appeal taken by the plaintiff from a decree of the First District Court of New Orleans, dissolving an injunction which had been granted by the judge against the municipality., prohibiting the institution of suits against the plaintiff for contraventions of a certain ordinance of the municipality prohibiting the sale of groceries in the vegetable market, &c. This injunction had been granted in a suit instituted by the plaintiff against the municipality for the purpose of testing the validity of said ordinance, and to recover the sum of $500 damages, by reason of the interference of said mu'nicipality with the business of the plaintiff as a grocer in said-market.
The plaintiff can test the legality of the ordinance by a direct appeal from the decision of the justices of the peace to this court, and the jurisdiction of the justices of the peace, we think, ought not have been interfered with by prohibiting the institution of suits, on the showing of the plaintiff made out in his petition. As we think the injunction ought not to have issued, we do not find the court erred in dissolving it. Judgment affirmed.